Case 2:21-cv-04674-DMG-SP Document 18 Filed 09/07/21 Page 1 of 1 Page ID #:108




1
                                                                            JS-6
2
3
4
5
6
7
                              UNITED STATES DISTRICT COURT
8
                            CENTRAL DISTRICT OF CALIFORNIA
9
     ERIC JONES,                                Case No. CV 21-4674-DMG (SPx)
10
                           Plaintiff,
11                                              ORDER RE DISMISSAL OF
     v.                                         ACTION WITH PREJUDICE
12
     SYNCHRONY BANK d/b/a CARE                  [15] [16]
13   CREDIT, and TRANSUNION, LLC,
14                          Defendants.
15
16         Based on (1) the Joint Stipulation of Dismissal with Prejudice of Trans Union

17   LLC filed by Plaintiff and Defendant Trans Union and (2) Plaintiff’s Notice of

18   Voluntary Dismissal of Defendant Synchrony Bank, with prejudice, and good cause

19   appearing therefor,

20         IT IS HEREBY ORDERED that the claims and causes of action that were or

21   could have been asserted herein by Plaintiff Eric Jones against Defendant Trans

22   Union LLC are dismissed with prejudice, and the above-captioned action is dismissed

23   with prejudice in its entirety. The parties shall bear their own respective fees and

24   costs. All scheduled dates and deadlines are VACATED.
25
     DATED: September 7, 2021             ________________________________
26                                        DOLLY M. GEE
27                                        UNITED STATES DISTRICT JUDGE
28
